DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/05/22 has been entered in the case. Claims 1, 3-11 are pending for examination and claim 2 is cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205). 
Regarding claim 1, Note: the recitation that “for assisting a subject in administering an injectable drug by use of an injection device having communication structure to communicate data at least about sizes of doses expelled and a timestamp for when each dose was expelled from the device” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  Therefore, the preamble recitation above is considered as a functional limitation or intended use purpose.  
Saint discloses the system comprising:
a communication unit 5 adapted to communicate with the injection device 10 to receive said data and comprising a display (in Fig. 1B) to present information and instructions to the subject (e.g. the display requests a user enters BG, or Carbs, or suggests a recommended dose, in Fig. 2A; the display requests the user to select Dose or Prime, in Fig. 2F; a mobile communication device 5 includes providing instructions to a user of the injection pen device that has been communicatively bonded to a first mobile communication device to perform an operation sequence including two or more operations of the injection device in a time frame, para [0008], also see para [0032-0035]) , 
a processor unit (either inside the communication unit 5 or inside the electronics unit (the injection device 10, in Fig. 1A). 
Note: the claim does not clearly require that the “processor unit” is same or different part/unit with the communication unit 5 or with the injection device 10.  Thus, with broadest interpretation, Examiner assumes that the processor unit is a part of the communication unit 5 or a part of the injection device 10, or the processor unit can be a separate unit with the communication unit and the injection device 10.  
Saint discloses that the processor unit (either inside the communication unit 5 or inside the electronics unit (the injection device 10, in Fig. 1A) comprising one or more processors and a memory storing a dose size calculation program adapted calculate a recommended dose size of drug to be injected.  The display of the communication unit 5 in Fig. 2A shows “Recommended dose”, also see para [0076] states that view the dose recommendation on a display screen of the companion device 5.  In other words, the processor unit of the communication unit 5 includes at least one processor and a memory storing a dose size calculation program adapted calculate a recommended dose size of drug to be injected.  The para [0076] states that: the companion/communication unit 5 can generate a dose recommendation that the user could then inject.  For example, the dose recommendation would be transmitted to the user to inject and may display on a display screen of the pen 10.  In other words, the memory (in the processor unit of the communication unit 5 or the injection device 10) storing a dose size calculation program adapted calculated a recommended dose size of drug to be injected. 
Saint discloses that the memory further storing instructions (e.g. by prompting to the user to perform the steps of: enter BG, Carbs, recommendation dose unit in Fig. 2A) that, when executed by the one or more processors, performs the method step of, responsive to a request to calculate a recommended dose size to be injected.  The recommended dose viewed remotely by a third party (such as doctor) and then the dose be remoted approved by the third party.  The approval could constitute a message of approval, allowing the companion device to display the dose suggestion, allowing the dose suggestion to be transmitted to the pen device 10, para [0077]).  For the reasons above, Saint discloses that the memory further storing instructions that, when executed by the processor, performs the method step of responsive (approval) to request to calculate a recommended dose size to be injected.
Saint further disclose the system comprising:
a) prompting the subject, via said display, (Prime icon in Fig. 2F), to perform the step of priming said injection device by setting and expelling a predefined prime dose size in order to allow execution of said program to calculate a recommended dose size (e.g. in para [0045], the software application of the companion device 5 can include a dose distinguisher or identification module to process dose dispensing data and determine and distinguish between a prime dose and a therapy dose, para [0043]; in a child, a recommended dose size for priming about 2 units, while a typical therapy dose about 05to 1 units; In para [0046], a user verification input included in the software application of the companion device 5 to allow the patient to identify that the recorded doses were one of the prime or therapy doses.   It is noted that a user verification input in the software application of the device 5 is equivalent to a recommended dose size has been set up in the software application of the device 5.  In addition, in the para [0032], an estimate of current medication active is based on calculations performed by a medicine calculation module of the software application, and/or to utilize a dose calculation module of the software application to assist the patient regarding dose setting information on the size of the next dose to be delivered (Note: the size of the next dose to be delivered is equivalent to a recommended dose size), also see paras [0034-0035], user Settable Dose Calculator for recommended dose size, or paras [0094-0095] describe the exemplary dose calculator or recommended dose).
Saint discloses that wherein the memory further stores instructions that, when executed by the one or more processors, performs the method steps of, subsequent to the step of prompting the subject to prime the device. For example: the memory stores a step of performing to prime the device, para [0043-0053]; 
b) obtaining a first set of dose data from the device containing the data about at least sizes of the doses expelled and time stamp for each expelled dose was expelled. Note: the first set of dose date is as prime dose; the expelled dose includes a prime dose and a medicament dose injected into a patient (e.g. para [0031], when a dosing event, e.g. an amount of fluid is dispensed from the pen device 10, a time stamp associated with the dispensing referenced is recorded by the processing unit of the pen).
In this case, obtaining a first set of dose data (a prime dose data, para [0045], for example: in a child, a typical prime dose is about 2 units while a typical therapy dose may be 0.5 to 1 units; para [0046] states that: a user verification input included in the software application of the companion device 5 to allow the patient to identify that the recorded doses were one of the prime or therapy doses; para [0047], for adult, any dose determined to be larger than 2, 5,or 10 units could be considered therapy.  In other words, if the dose more than 2 units considered as therapy dose or a second set of dose data for adult; para [0050] states that the prime dose are delivered at a faster rate than non-prime doses) and a timestamp for when each expelled doses was expelled (e.g. para [0026], the processor can store the size of the dose along with a timestamp for the dose; para [0031], when a dosing event (e.g., an amount of fluid is dispensed from the pen device 10), a timestamp associated with the dispensing is referenced is recorded by the processing unit of the pen 10 (e.g., stored in the memory of the pen 10. For example, when the dose information is eventually transmitted to the companion device 5, the time stamp and/or a ‘time-since-dose’ parameter is transmitted by the pen 10 and received by the companion device 5 and stored in the memory of the data processing unit of the companion device 5. In some implementations, for example, a user time is initialized on the pen 10 from the companion device 5, in which the user time is used for dose time tracking using the disclosed system, the companion device 5 can know the time of the dose relative to the current time).
c) processing the first set dose data to identify the prime dose in the data set (e.g. the first set dose date, is equivalent to the prime dose data; wherein a prime dose/first set dose, i.e. 2 units, is always larger than a therapeutic dose or a second set of dose data, i.e. 0.5 to 1 unit, for child dose, see para [0044]; wherein a first set dose/prime dose is always smaller than a therapeutic dose for adult, see paras [0045-0047]; or the speed rate of the doses in prime are faster than the therapeutic doses, paras [0049-0050]; or the dose classification method to determine prime doses versus therapy doses by detecting rate sensor or detecting movement data of the pen device 10, para [0052]; or dose distinguishing module by detecting dosing sequence, para [0044] & [0053].  For example: in the para [0053], the module can include a ‘voting’ method to determine if a dose is a prime dose. The dose distinguishing module can implement multiple embodiments of the dose classification method in parallel for a particular dosing sequence, e.g., such as the exemplary dose grouping process (e.g., identifying the last dispensed dose in a sequence of doses dispensed in a predetermined time proximity as the therapy dose), the exemplary dose speed detection process, the exemplary movement data detection process, etc. If after a particular dosing or dosing sequence, a certain majority of the exemplary methods for dose distinguishing indicated that the dispensed dose is a prime dose, and a minority method indicated it is not, then the voting method would determine that in this case the dose would be identified as a prime dose). 
 As discussed above that Saint discloses a dose distinguishes in between prime dose or a therapy dose by the size of the doses, para [0043-0047] or speed rate of the doses (e.g. prime doses are delivered at a faster rate than non-prime doses, para [0050]); or dose distinguishing module by detecting dosing sequence, para [0044] & [0052-0053]).  
d) (check out Fig. 6A-6B) filtering out the prime dose data from the first set dose data to provide a second set of dose data.  Note: the recitation “filtering out of the prime dose data” is equivalent to a concept/method of identity or distinguish dose in between the prime dose data or therapeutic data.  
For example: the para [0043] states that: in a child, a recommended dose size for priming (the first set of dose data for prime dose) about 2 units, while a typical therapy dose (a second set of dose data) about 0.5 to 1 unit.  In other words, the system/process is configured to filter out or identify that the first set of dose data for prime dose about 2 units, and then to provide a second set of dose data (therapy dose about 0.5 to 1 unit for children dose).  The para [0043] further states that: the therapy dose (the second set of dose data) for adult is much larger than the prime dose.  Therefore, the system/process is configured to filter out or identify that the first set of dose data for prime dose about 2 units, and then to provide a second set of dose data (therapy dose is larger than 2 units for adult dose).
Saint discloses in para [0046] that: to prevent the dose distinguisher module from improper identifying the dose as a therapeutic dose, in such cases, the system can include an additional mechanism that may be utilized to quickly identify the dose as either “prime” (the first set dose data) or “therapeutic” (a second set of dose data). In one of this additional dose identification mechanism, a user verification input can be included in the software application of the companion device 5 to allow the patient to identify that the recorded doses were one of the prime or therapy doses, which would then allow for such doses to be included in any therapy analytics and insulin on board calculation, as appropriate. Based on the statements in the para [0046] above, the system/process is able to recognize or to filter out the prime dose data (as the first set of dose data) and the system/process is configured to provide the therapy doses (e.g. second set of dose data, e.g., dose recommendation, as described in paras [0075-0077]). 
Since the process is able to detect one or more doses of medicine dispensed from injection pen device and time data associated with the one or more dispensed doses to generate dose data, e.g. a second set of dose data, corresponding to dispensing events, para [0113]; the process 654 performs of processing the dose data corresponding to one or more dispensing events over predetermined duration of item to form a dose dispensing sequence, e.g. provide a second set of dose data; therefore,  Saint discloses that the system or the processing is able to identify in between the prime doses or the therapy doses.  In other words, the system/processing includes a step/method of filtering out the prime dose data from the first set dose data to provide a second set of dose data.
Regarding claim 3, Saint discloses that wherein the memory further stores instructions that, when executed by the one or more processors, performs the method steps of, subsequent to the step of filtering out the prime dose data, e) calculating by said program, based upon said second set of dose data, a recommended dose size to be injected (e.g. for example: for child, a second set of dose data is about 0.5 to 1 units which is less than a prime doses of 2 units; for therapy of adult, as a second set of data, performing a recommended dose size to be injected, para [0046], or mentioned in claim 1 about the recommended dose size to be injected); and f) presenting said recommended dose size to the subject via said display, paras [0032, 0056].  
Regarding claim 4, as discussed in the claim 2 above, Saint discloses that wherein the step c) of identifying the prime dose comprises selecting as the prime dose the latest registered expelled dose size out of the number of expelled dose sizes in the first set of dose data.  
Regarding claim 6, wherein the drug is insulin, insulin containing drug, a GLP-1 contain drug or growth hormone is considered as referral material product and depends on each treatment and condition of a patient. 
Regarding claim 7, wherein the communication unit 5 is a smartphone, tablet or computer.  
Regarding claim 8, wherein the one or more processors and memory is provided on said smartphone, tablet or computer 5.  
Regarding claim 9, Saint discloses that the dose recommendation has been generated or could be reviewed remotely by a third party. The approval could constitute a message of approval, allowing the companion device to display the dose suggestion, allowing the dose suggestion to the transmitted to the pen device 10, para [0077].  In other words, the third party receives the dose recommendation in remotely from either the pen device or the communication unit 5.  Therefore, device from the third party includes the processor and memory are provided via a cloud-based server remote is well-known for storage data, para [0030]. 
In addition, the para [0030] states that: the data processing unit can transmit raw or processed data to a computer system or communication network accessible via the Internet (referred to as ‘the cloud’) that includes one or more remote computational processing devices (e.g., servers in the cloud). To support various functions of the data processing unit, the memory can store information and data, such as instructions, software, values, images, and other data processed or referenced by the processor.... The I/O of the data processing unit can also interface with other external interfaces, sources of data storage, and/or visual or audio display devices, etc. to retrieve and transfer data and information that can be processed by the processor, stored in the memory unit, or exhibited on an output unit of the companion device 5 or an external device.
The para [0146] states that: a computer program can be deployed to be executed one of multiple computers that are located at one site or distributed across multiple sites and interconnected by a communication network.  Therefore, there are one or more processor and memory are provided on the communication network (i.e. a cloud-base server is very known in nowadays) remote from the communication unit 5.
Regarding claim 10, wherein the communication unit 5 is adapted to receive, from a glucose measuring device measuring the subject's glucose level, para [0055],  glucose data about historic Page 6 of 7International Application No.: PCT/EP2018/073299glucose levels and timestamps for when each glucose level was measured, and wherein said calculation of a recommended dose size to be injected further is based upon said glucose data, para [0073].  
Regarding claim 11, Saint discloses a kit, in Fig. 1A for assisting a subject in administering a drug and comprising: an injection device 10 for injecting doses of drug into the body of the subject, said device comprising:
a drug reservoir (medicine cartridge), 
an outlet for the drug (at distal end of the device 10), para [0118], 
a dose setting mechanism (dose setting mechanism, in Fig. 1A), 
a dose expelling mechanism (dose dispensing mechanism, in Fig. 1A) to expel set doses of drug through the outlet, 
a dose sensing unit for sensing the size of doses being set and/or expelled (para [104], the sensor unit of the pen device10 includes a rotational encoder, for example, between the dose knob 20 (e.g., which can be coupled to the jack screw) and the housing 15, and in electrical communication with the electronics unit contained in the electronics housing 30. The encoder is included in a sensor unit to determine the quantity of the dose set by the dose setting mechanism, and/or, the quantity of the dose dispensed by the dose dispensing mechanism); and 
communication structure (wireless or network communication, see Fig. 1A) to communicate dose data from the device about at least sizes of the expelled doses and timestamps for each expelled dose from the device, para [0026, 0031]
 and a system according to claim 1 (as discussed in the rejection of claim 1 above).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205) in view of Eggert et al. (US 9,572,932). 
Regarding claim 5, as discussed in the claims 1 & 3 above, wherein the first set of dose data further includes drug type data (para [0041], there may be several drugs that are desired to use and, in this case, knowing which drug is loaded is useful. Drug cartridges are provided with unique codes on the cartridges such as bar codes. The companion device 5 can include a camera to capture an image of the bar code on a medicine cartridge that can be processed by the data processing unit to identify the type of drug being loaded. For example, the processed data associated with the image captured by the camera of the coded cartridge can be used by the processing unit to identify the actual drug being loaded... In the case of use of multiple drugs, the software application can be configured to provide features and the interface associated with a particular drug loaded, e.g., in accordance with the correct drugs listed for the specific patient. For example, different dose calculation parameters, different tracking parameters, or metrics can be stored, and/or identification of each dose tracked as having come from that drug. In an illustrative example, if the user uses two types of insulin, in which one type has an action time of 3 hours and the other type has an action time of 5 hours, then the device 10 can detect which drug the user is loading and provide that parameter to the dose calculator algorithm automatically);
said memory storing instructions that, when executed by the one or more processors, further performs the method steps of
i. processing said first set of dose data to identify the type of drug in the injection device (as mentioned in the para [0040] above, the data processing unit recognize or identify the type of drug being loaded in the cartridge; therefore, the processing unit is performing of processing the first set of dose data to identify the type of drug in the priming step, 
ii. comparing the type of drug in the primed device with the type of drug for which a recommended dose is requested, and only if the two types of drug are identified as identical (as mentioned in the para [0040], the data processing unit can identify two different drugs by the image captured), then
iii. executing said program to calculate a recommended dose size.
Although Saint discloses the steps of priming device and the step of calculating a recommended dose, however, Saint does not mention that the priming steps being acted before the step of calculating a recommended dose.  However, it is well-known in the art that the priming steps always performing before perform injecting therapy dose (or recommended dose).
Eggert discloses in Fig. 13 that the mandatory prime dose (steps 920, 925 in Fig. 13) being acted before the steps of calculation a recommended dose (step 946 in Fig. 13).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Saint with providing an instruction that the prime step being acted before the calculation of recommended dose, as taught by Eggert, in order to remind the user to priming the device before injecting the drug into a patient.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saint et al. (US 2016/0012205) in view of Aykroyd et al. (US 9,097,720). 
Regarding claim 10, wherein the communication unit 5 is adapted to receive, from a glucose measuring device measuring the subject's glucose level, para [0055],  glucose data about historic Page 6 of 7International Application No.: PCT/EP2018/073299glucose levels and timestamps for when each glucose level was measured, and wherein said calculation of a recommended dose size to be injected further is based upon said glucose data, para [0073-0077].  
Saint does not disclose that a timestamp for each glucose level was measured.
Aykroyd discloses that a handheld glucose meter 10 measures a glucose level, glucose data about historic glucose levels and timestamp for when each glucose was measured, see a display 59 in Fig. 5, or Fig. 6D; wherein data of the glucose meter 10 transfer to a communication unit 18, col., 3, lines 19-36, col. 8, line 30- col. 9, line 37 and Fig. 1.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Saint with including a timestamp for each glucose level was measured, as taught by Aykroyd, in order to allow a reviewer (i.e. user, doctor, nurse) to keep track the blood glucose level of the patient in days, weeks, months and so on.

Response to Arguments
Applicant's arguments filed 08/05/22 have been fully considered but they are not persuasive. 
Applicant argues that neither Saint nor any cited references provide the skilled person with a teaching or motivation to actively force a subject user to create a readily identifiable prime dose log entry.
In response, Saint discloses that a priming dose being happened before the therapy/therapeutic dose (in para [0043], patients need to dispense a prime or priming dose prior to injecting the therapy or therapeutic dose... Typically, when a prime dose is delivered, it is followed by a therapy dose ... In some implementations of the intelligent medicine administering system, for example, the software application of the companion device 5 can include a dose distinguisher or identification module to process dose dispensing data and determine and distinguish between a prime dose and a therapy dose that was dispensed from the pen device 10).  
Saint further discloses multiple methods of dose distinguishing (or recognizing/filtering out the prime/first set dose or therapy/second set dose) such as: 
a) dose classification method to group data associated with dispensed medicine doses and classify the dispensed doses in the group as either a prime dose or an injected, e.g. therapy dose, para [0044].
b) Identifying or creating doses as prime (the first set dose data) and dose recommendations (the second set dose data).  For example: in a child, a prime dose is about 2 units, while a therapy dose is about 0.5 to 1 unit.  In this case, if 2 units delivered, the system/process recognize that the 2 units dose is as prime dose, and then providing a therapy dose (second set dose, as programmed in the system) about 0.5 to 1 unit for child, or more than 2 units for adult, see para [0045]. 
c) the system can include an additional mechanism is configured to identify the dose as either prime or therapeutic. For example: a user verification input can be included in the software application of the companion device 5 to allow the patient to identify that the recorded doses were one of the prime or therapy doses, then allow for such doses to be included in any therapy analytic and insulin on board calculation, as appropriate, para [0046].
d) dose distinguisher module, e.g. dose classification.  For example: if there is only a single dose, it would be designated a prime dose and not a therapy dose, para [0047]
e) a pressure sensor coupled to the needle assembly or a tip or end of the body of the pen device 10 to determine whether a prime dose or therapy dose, para [0049].  For example: if a dispensed dose is prime, a pen device is not contact with the body at that time. In that case, a system/process is smart enough to recognize that the recently dispended dose is a prime dose, and to provide a second set of the dose data (such as a therapy dose). 
f) the dose classification method to determine prime doses versus therapy doses by detecting the speed of doses being delivered. For example, the prime doses are delivered at a faster rate than non-prime (or therapy) doses, para [0050].
g) In addition, the Figs. 6A-6B describe a method of filtering out the prime dose data from the first set dose data to provide a second set of dose data, see step 606 in Fig. 6A, and step 658 in Fig. 6B.
For all reasons above, Saint firmly discloses a method/step of creating a prime dose event and log entry (record in each dispensing event and time stamp in each dispensing event) and filtering out in between the prime dose or therapy dose. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228. The examiner can normally be reached M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUYNH-NHU H. VU/Primary Examiner, Art Unit 3783